Citation Nr: 1010529	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife; Veteran's nephew


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified at a Travel Board 
hearing held at the RO at St. Petersburg, Florida, and 
chaired by the undersigned.  A transcript of the proceeding 
is in the claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends he is entitled to service connection for 
a disability of the left eye (claimed as scar of the left 
eyeball).  Generally, to establish service connection, a 
veteran must show evidence of a current disability, evidence 
of in-service incurrence or aggravation of a disease or 
injury, and evidence of a nexus between the claimed in-
service disease or injury and the present disability.  38 
U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 C.F.R. § 3.303 
(2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d).

In this case, the Veteran contends that he was wounded during 
combat.  Specifically, he contends that his left eye was 
wounded when a mortar shell exploded near his position (on 
the front line) and sent debris-not the shell itself-into 
his left eye.  Service personnel records show that the 
Veteran was awarded, among other things, the Korean Service 
Medal with two Bronze Service Stars, and the Combat Infantry 
Badge.

Unfortunately, the Veteran's service treatment records are 
unavailable and were presumably destroyed by fire at the 
National Archives and Records Administration building in July 
1973.  The Veteran was promptly notified of his missing 
service treatment records.

The claims folder does, however, contain the Veteran's 
entrance and separation examinations.  Neither examination 
makes any notation of any complaint, condition, or diagnosis 
relating to the eye.  The separation examination listed a 
history of mumps and pertussis at age 13; hay fever during 
childhood; right shoulder injury playing high school 
football; and fungus infection of the feet (without noting 
any temporal indication).

The Veteran testified at his hearing that since the time of 
his injury, he has continuously experienced residuals 
(irritation and itching) of that injury.  He further 
testified that he received medical treatment at the time of 
the injury.  The Veteran stated that the doctor who treated 
him told him that he (the doctor) was unsure whether he had 
successfully removed all the debris from the eye, and that 
because of the injury, the Veteran would be left with a scar 
on his left eye for life.  He was told there was nothing the 
doctor could do about the scar and therefore the Veteran 
would just have to live with it.  In addition, the Veteran 
testified that after service he sought treatment again, but 
that the doctors he visited over the years told him the same 
thing-that there was nothing they could do about the scar 
(and the irritation it caused) and that he would just have to 
live with it.

Post-service medical evidence shows that the Veteran 
underwent a VA eye evaluation in February 2006.  At that 
evaluation, the examiner diagnosed the Veteran with, among 
other things, a macular scar of the left eye.  The examiner 
opined that it was likely due to presumed ocular 
histoplasmosis syndrome because the Veteran reported living 
in the Ohio River Valley.

In August 2009, the Veteran submitted (to VA) a diagnosis and 
opinion from a private physician.  It appears that the 
examiner diagnosed the Veteran with epiretinal membrane.  The 
examiner opined that the disability was at least as likely as 
not caused by the Veteran's in-service injury.  The examiner 
reasoned that epiretinal membranes may be found in 
association with, among other things, ocular trauma, uveitis, 
and retinal vascular diseases; and concluded that because the 
Veteran never lived in the Ohio-Mississippi River Valley and 
because he had a history of trauma to the left eye, his 
current disability was likely due to the in-service injury.

The Board has reviewed all the evidence but is unable to make 
a determination on the claim at this time because the Board 
finds that an examination and opinion is necessary to decide 
this case.  VA must provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if (1) the record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (2) the 
evidence establishes that an event, injury, or disease 
occurred during service, or that certain diseases manifested 
during the applicable presumptive period; and (3) the 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

Here, the evidence shows that (1) the Veteran has a current 
disability (macular scar of the left eye, epiretinal membrane 
of the left eye, or both); (2) an event occurred during 
service (the Veteran's eye was wounded during combat); and 
(3) the evidence shows that the Veteran's current disability 
may be associated with active service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

As to the third element above, the Board is unable to rely on 
the VA opinion or the private opinion because both opinions 
are inadequate.  The VA opinion (which was negative) did not 
explain why it was unlikely that the Veteran's disability was 
caused by his in-service injury.  The VA examiner believed 
the Veteran's disability was caused by ocular histoplasmosis 
syndrome because the Veteran reported living in the Ohio 
River Valley.  That statement alone, however, does not 
explain why living in the Ohio River Valley would make it 
less likely than not, in the examiner's opinion, that the 
disability was caused by an in-service injury.

The Board may not rely on the private opinion because it 
appears to rely on a false factual premise-namely, that the 
Veteran "never" lived in the Ohio-Mississippi River Valley.  
Presumably, the Veteran reported to the VA examiner that he 
had, at some point in his life, lived in the Ohio River 
Valley.

In connection with the Veteran's past residential history in 
the Ohio River Valley, the Board also notes a correspondence 
from the Veteran's ex-wife that is in the claims folder.  The 
correspondence is dated December 1974 and is addressed to VA.  
The ex-wife was trying to locate the Veteran and wrote to VA 
for any assistance VA could give her in her attempts to find 
him.  In pertinent part, the ex-wife wrote that the last she 
knew of the Veteran, he had taken a leave of absence from his 
teaching job in Asthabula, Ohio, to attend school in Florida.

In addition, the Board also notes that during his hearing, 
his representative asked him, "[Y]ou've never been anywhere 
near Ohio or Mississippi or anything like that?"  The 
Veteran did not directly answer the question.  He stated, "I 
grew up in Avon Park, Florida.  I say that I-where I went in 
the Army, from Avon Park, Florida.  And-and-and . . . ."  
At that point, the conversation veered away from the subject 
of the Veteran's residential history, and the question was 
not addressed again.

The evidence appears to indicate, when taken as a whole, that 
the Veteran did spend some time during his life in the Ohio 
River Valley (he presumably stated as much to the VA examiner 
in February 2006; his ex-wife's letter indicated as much; and 
he avoided addressing the question at his hearing).  
Nevertheless, as discussed above, the Board also finds that 
the VA examiner's negative nexus opinion was inadequate 
insofar as it relied solely on the Veteran's having lived in 
the Ohio River Valley as a basis for determining that his 
disability was less likely than not caused by his in-service 
injury.

As noted above, the Veteran asserts that his left eye 
disability is related to his combat injury during service.  
It is well settled that neither the Board nor a person who 
lacks the relevant medical training is qualified to render 
etiology opinions that require medical experience, training, 
or education.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  
Because opining as to the relationship between the Veteran's 
current left eye disability and his combat injury requires 
medical training-and because there is no indication that the 
Veteran has such training-the Veteran is not qualified to 
render, on his own accord, a competent nexus opinion.  
Moreover, because the Board is unable to rely on the nexus 
opinions in the record, the Board must remand the claim so 
that a nexus opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him 
submit a statement as to whether he 
ever lived in the Ohio Mississippi 
Valley and/or the Ohio River Valley.

2.  Thereafter, schedule the Veteran 
for a VA eye examination for the 
purpose of ascertaining whether any 
currently diagnosed left eye disability 
is causally related to the Veteran's 
period of active service.  In this 
regard, the examiner should identify 
all disabilities of the left eye.  

The examiner should opine as to whether 
any current left eye disability is 
causally related to the combat injury, 
discussed above.  In this regard, based 
on a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e. at least a 50 percent 
probability) that any disability of the 
left eye is causally related to the 
Veteran's period of active service, 
including the combat injury discussed 
above.

The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.  The rationale should 
include a discussion regarding the 
February 2006 VA and August 2009 
private opinions of record.  The 
rationale should also specifically 
include a discussion of the relevance 
of the Veteran living in the Ohio 
Mississippi Valley and/or the Ohio 
River Valley area as it pertains to the 
etiology of any found eye disorder, 
including a macular scar.

3.  Then, the AMC should readjudicate 
the claim; issue a supplemental 
statement of the case; and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

